NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

MAURA LEE BURKE, a/k/a MAURA             )
LEE WAHLBERG, individually and           )
as Trustee of the Grever-Burke           )
Trust,                                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-2931
                                         )
ROY GREVER, as Personal                  )
Representative of the ESTATE OF          )
NOREEN GREVER,                           )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for
Manatee County; Deno G. Economou,
Judge.

Rachel M. Baird, Harwinton,
Connecticut; and Robert K. Robinson
of Kirk-Pinkerton, P.A., Sarasota, for
Appellant.

Andrea M. Johnson of Law Office of
Andrea M. Johnson, P.A., Bradenton,
for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.